On January 17,2014, the Defendant was sentenced for Count H: Partner or Family Member Assault-3ri or Subsequent Offense, a felony, in violation of Section 45-5-206, MCA to Department of Corrections for Five (5) years, none suspended, no probation; receive credit for time served of 208 days; however the amount of credit given shall not exceed the total amount of fine due; and other terms and conditions given in the Judgment on January 17,2014. Count I: Assault With a Weapon, a felony, in violation of Section 45-5-213, MCA, and Count HI: Tampering With Witnesses and Informants, a felony, in violation of Section 45-7-206, MCA were dropped by the Prosecutor.
On April 1,2014, a Second Amended Judgment was entered stating that the terms of conditions of probation are stricken from the Judgment filed January 17, 2014, Defendant shall have no contact with Beth Rykowski, Kevin Payne and Rachelle Kolden; Defendant must register as a Violent Offender required by statute; and Defendant owes a $1,000 fine to be paid through the Missoula District Clerk of Court and shall receive no credit for time served. The Defendant may do community service in lieu of the fine. Defendant owes $800 fees for the Office of Public Defender to be paid to the Missoula District Clerk of Court.
On May 8,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Brooke Perkins, an intern with the Montana Office of Public Defender, under the supervision ofEd Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority uot only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, *60provides that, "The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
DATED this 28th day of May, 2014.
It is the unanimous decision of the Division that the Defendant is entitled to 208 days jail credit against his sentence as documented by the record, even though that calculation was not included in the current Judgment. Additionally, the Division unanimously finds the imposition of public defender fees in the amount of $800 is excessive punishment. The Division was not presented with any evidence that the Defendant has the ability to pay $800. The Division strikes the provision from the Judgment that the Defendant is required to pay $800. The remaining terms and conditions of the sentence imposed are not clearly inadequate or clearly excessive and are AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.